1
                                                                                JS-6
2

3

4

5

6

7

8

9
                             UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11

12
     JASON LANGLEY, an individual,             Case No.: 2:18-cv-08477-R(FFmx)
13
                                               Hon. Manuel L. Real Presiding
     Plaintiff,
14

15   v.                                        ORDER ON JOINT STIPULATION
                                               TO DISMISS ACTION WITH
16
     EL MONTE RENTS, INC., California          PREJUDICE
17   Corporation; and DOES 1 through 10,
18
     Defendants.
19

20

21

22

23

24

25

26

27

28

                                            1
                  ORDER ON JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE
1

2                                             ORDER:
3          Having reviewed the stipulation of the parties to dismiss this action with
4    prejudice, and finding good cause thereon,
5          IT IS HEREBY ORDERED that this action be dismissed with prejudice,
6    with each party to bear their respective costs and attorneys’ fees as incurred against
7    one another.
8

9          SO ORDERED.
10

11
     Date: March 20, 2019                   By:
12                                                HON. MANUEL L. REAL
                                                  UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
              ORDER ON JOINT STIPULATION TO DISMISS ACTION WITH PREJUDICE
